DETAILED ACTION
This Office action is responsive to the Amendment filed on 12/02/2020.
Claims 1-6, 8-9, and 17 have been amended.
Claims 7, 15, and 20-23 have been canceled.
Claims 1-6, 8-14, and 16-19 are pending in the application.

Response to Arguments
Applicant’s arguments, see pages 7-8 of Amendment’s Remarks, filed on 12/02/2020, with respect to Claims 1-6, 8-14, and 16-19 have been fully considered and are persuasive.  Therefore, the 103 rejection of Claims 1-6, 8-14, 16-19, and 21 has been withdrawn. 

Allowable Subject Matter
Claims 1-6, 8-14, and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the combination of the last office action and the most recent response creates a clear record as to why the claims are now allowable and no further statement is necessary.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOTRAN N TO whose telephone number is (571)272-8156.  The examiner can normally be reached on M-F: 7-3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAOTRAN N. TO
Primary Examiner
Art Unit 2435



/BAOTRAN N TO/Primary Examiner, Art Unit 2435